BY ORDER OF THE COURT.
Appellee’s motion for certification is granted. The prior opinion dated February 25, 2015, is withdrawn, and the attached opinion is issued in its place.
KELLY, Judge.
In this nonfinal appeal pursuant to Florida Rule of Appellate Procedure 9.130(3)(C)(iv), Florida Insurance Guaranty Association (FIGA) challenges the trial court order compelling it to participate in appraisal of a sinkhole claim. For the reasons expressed by this court in Florida Insurance Guaranty Ass’n v. de la Fuente, 158 So.3d 675 (Fla. 2d DCA 2015), we reverse the order compelling appraisal and remand for further proceedings. As in de la Fuente, we certify the following questions to the Florida Supreme Court as questions of great public importance:
I. DOES THE DEFINITION OF “COVERED CLAIM” IN SECTION 631.54(3), FLORIDA STATUTES, EFFECTIVE MAY 17, 2011, APPLY TO A SINKHOLE LOSS UNDER A HOMEOWNERS’ POLICY THAT WAS ISSUED BY AN INSURER BEFORE THE EFFECTIVE DATE OF THE NEW DEFINITION WHEN THE INSURER WAS ADJUDICATED TO BE INSOLVENT AFTER THE EFFECTIVE DATE OF THE NEW DEFINITION?
II. DOES THE STATUTORY PROVISION LIMITING FIGA’S MONETARY OBLIGATION TO THE AMOUNT OF ACTUAL REPAIRS FOR A SINKHOLE LOSS PRECLUDE AN INSURED FROM OB*90TAINING AN APPRAISAL AWARD DETERMINING THE “AMOUNT OF LOSS” IN ACCORDANCE WITH. THE TERMS OF THE HOMEOWNERS’ POLICY OF INSURANCE?
Reversed and remanded for further proceedings; questions certified.
CRENSHAW and BLACK, JJ., Concur.